Citation Nr: 1605181	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for irritable bowel syndrome with peptic ulcer prior to January 5, 2015, and in excess of 30 percent since then.

2.  Entitlement to a disability evaluation in excess of 10 percent for patello femoral syndrome, right knee (previously right knee medial meniscus injury).

3.  Entitlement to a separate compensable evaluation for instability of the right knee prior to May 5, 2015, and in excess of 20 percent since then.  


WITNESS AT HEARING ON APPEAL

Appellant


      
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran had active service from December 1987 to November 1991, and December 1993 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009, October 2011 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a Travel Board hearing in July 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

In September 2014, this matter was last before the Board at which time it was remanded for further development.  

In March 2015, the Veteran discharged his attorney from representing him in the case.  Thereafter, the Veteran submitted a VA Form 21-22 in favor of the West Virginia Department of Veterans Assistance (WVDVA); however, that form was not signed by WVDVA.  In November 2015, the Board sent a letter to the Veteran seeking clarification from the Veteran about his wishes for representation.  To date, the Veteran has not responded to the representation clarification letter, nor has he submitted documentation appointing a new representative; as such, the Board considers the Veteran to be unrepresented.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable disability evaluation for irritable bowel syndrome with peptic ulcer prior to January 5, 2015, and in excess of 30 percent since that date is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 5, 2015, the service-connected right knee disability did not manifest by recurrent subluxation or lateral instability.  

2.  From May 5, 2015, the service-connected right knee disability manifested by moderate instability, but not severe recurrent subluxation or lateral instability.

3.  Throughout the applicable period, the service-connected right knee disability did not manifest by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, symptomatic removal of semilunar cartilage,  ankylosis, impairment of the tibia and fibula or genu recurvatum; flexion of the right knee has never been limited to approximately 30 degrees or less and extension has never been limited to approximately 10 degrees or more.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for patello femoral syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-5263 (2015).

2.  Prior to May 5, 2015, the criteria for a separate compensable evaluation for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2015).
3.  From to May 5, 2015, the criteria for an evaluation in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2011.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his right knee disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  



The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Overall, and despite any inadequacies related to an inaccurate history offered by the Veteran, the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the limitation of motion of a specific joint or joints involved is compensable under the appropriate diagnostic codes, degenerative arthritis will be rated solely on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

The Veteran's right knee patellofemoral syndrome (previously characterized as right knee medial meniscal injury) is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 refers the rater to evaluate the condition as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  He has also been assigned a separate 20 percent evaluation for moderate instability of the knee, effective May 5, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II. Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

VA examination dated in May 2009 notes a history of meniscal tear.  However, subsequent MRI ruled out any meniscal pathology.  See October 2009 VA PCP note.  

The Veteran filed his claim for increase in February 2011.  VA examination in March 2011 reflected a history of bracing of the right knee due to constant pain on walking and standing.  The Veteran claimed that the pain was relieved by daily use of a TENS unit and massage, but rest appeared to be most helpful.  The examiner noted that the Veteran was specifically claiming that he had a meniscus tear, highlighting the fact that MRI in June 2009 specifically ruled out any such pathology.  

Examination reflected no tear of the meniscus.  There was no deformity, instability, stiffness, weakness, incoordination, decreased speed, subluxation or dislocation, locking episodes or effusion.  There was giving way and pain, but no flare-ups were reported.  The Veteran reported being unable to stand for more than a few minutes.  He could walk greater than 1/4 mile, but less than 1 full mile.  Examination reflected crepitus and tenderness.  Flexion was to 130 degrees and extension was full to zero degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation caused thereby.  There was no ankylosis.  X-rays showed no abnormality.  Patello femoral syndrome of the right knee with no radiological evidence of arthritis was assessed.   

In May 2011, the Veteran was afforded another VA examination.  In terms of history, the examiner noted that meniscal injury had been ruled out, and there was no injury to the ACL, despite the Veteran's provided history thereof.  He then complained that the right knee locked up and gave out sometimes.  He related burning pain above the right knee joint near the top of the patella, and a throbbing of the "whole entire knee."  He took NSAIDs for knee pain with poor response, but denied any other medical treatment.  No instability was indicated by the Veteran's report of symptoms.  He related that the knee locked up daily, and reported effusion, tenderness, redness and swelling.  He reported flare-ups on walking, every 1 to 2 months, with burning knee pain lasting 30 minutes if treated with ice.  He reported being able to stand for 15 to 30 minutes and walk for 1/4 mile.  He intermittently used a brace on the right knee.  

Physical examination revealed some exaggeration on use of the right lower extremity, with the examiner specifically finding that the gait was not antalgic, as the exaggeration was not noted on exiting the exam.  There was no objective evidence on pain with active motion.  Flexion was to 130 degrees, and extension was full to zero.  There was no objective evidence of pain following repetitive motion, or any additional limitation thereafter.  There was no instability.  Tenderness and weakness were found to be subjective.  Initial strength testing
showed 3/5 weakness of both knees in flexion and extension.  However the Veteran was able to squat fully and stand again without difficulty, lifting his 250 plus pounds.  The examiner noted that this was more resistance than they could apply.

In May 2013 the Veteran was afforded another VA examination by a Nurse Practitioner.  The Veteran continued to offer a history of meniscal tear and surgery in 1987 and 1992, despite the negative MRI findings outlined above.  The Veteran reported right knee stiffness and pain, particularly with walking 50 to 100 yards.  He also reported occasional giving out occurring about once per day.  He also reported swelling.  He reported flare-ups with squatting or walking over 100 feet.  Flexion was to 115 degrees, limited at that point by pain.  Extension was to zero degrees, and was without pain.  Repetitive use caused no additional limitation of motion or functional loss.  There was tender swelling on the lateral aspect of the right knee, and pain with palpation.  Joint stability tests were normal.  There was no patellar dislocation or subluxation.  There was, apparently, an 8cm. x 4cm. x 3cm. scar on the right lower extremity.  

In February 2015, the Veteran was afforded another examination of the right knee.  At that time, the Veteran reported continued pain with activities such as prolonged standing over 30 minutes, walking over 200 yards, or riding in a car for over 30 minutes, or walking stairs.  He reported the use of a brace, which had recently broken.  He denied flare-ups.  Flexion was to 125 degrees.  Extension was full to zero degrees.  Loss of range of motion contributed to no functional loss.  There was no objective evidence of pain noted on examination, although there was evidence of pain with weight-bearing.  Repetitive use testing produced no additional loss of function or motion.  There was no history of recurrent subluxation, or recurrent effusion.  Joints stability tests were normal and snowed no joint instability.  The Veteran had never had a meniscal condition.  The examiner noted the reported use of braces, but noted that none were worn at the examination, or on the 89 mile car ride to the examination.  The examiner remarked that although the Veteran claimed worsening, a review of clinical records did not document the knees as a medical issue of concern.  

On May 5, 2015, the Veteran was afforded another VA examination.  The report of that examination documents moderate instability of the right knee on objective examination, as well as patellofemoral pain syndrome and arthritis.  Lateral instability was 2+.  Flexion was zero to 100 degrees, with consideration of pain on motion.  Repetitive use produced no additional limitation.  Flare-ups could not be quantified with respect to additional limitation in the absence of the presence thereof during the examination.  The examiner noted the Veteran's offered history of meniscectomy in 1996, and seemed to endorse it based upon his history.  However, no MRI report appears of record associated with the examination.  The Veteran continued to report problems with walking and standing for extended periods of time.  

Initially, the Board must address whether the evidence in fact indicates that the Veteran had a meniscal tear or injury.  The Veteran has been afforded several VA examinations, at which he has consistently claimed that he had a meniscectomy either in 1987, 1992 or 1996.  However, MRI in June 2009 ruled out a history or presence of any meniscal tear.  March and May 2011 VA examiners did not endorse any such history, and found no meniscal tear on objective examinations.  In May 2013, a VA Nurse Practitioner apparently endorsed the history of a meniscal tear and meniscectomy, and that examination report reflects a 8cm. x 4cm. x 3cm scar of the right lower extremity.  Oddly, VA examination in February 2015 again ruled out any meniscal pathology, while a meniscal tear was indicated in May 2015 examination report with no scars of the right lower extremity.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).
The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  "[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

It is clear to the Board that to the extent any VA examination suggests the presence of a meniscal tear or injury, including meniscectomy, any such indications are based on a false history.  The examination reports that reflect a meniscal injury are based solely on the Veteran's lay reports, which are contradicted by the record.  There is no history of meniscal injury or meniscectomy in the service records, or in any of the evidence of record, other than the history offered by the Veteran.  Indeed, MRI in 2009 following the Veteran's alleged surgeries showed no history or presence of meniscectomy.  Thus, to the extent any report purports to assess a meniscal tear or injury, any such assessment is not competent, or probative.  LeShore, supra.  

Initially, the Board will address the question of entitlement to a separate compensable evaluation for instability of the right knee prior to May 5, 2015, and entitlement to an evaluation in excess of 20 percent for such instability thereafter.  Prior to May 5, 2015, joint stability testing was normal, and the knee was not found to have any instability or recurrent subluxation.  In the absence of any such findings prior to May 5, 2015, a separate compensable evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257 prior to May 5, 2015.  

From May 5, 2015, a maximum schedular evaluation of 30 percent is not warranted for severe recurrent subluxation or lateral instability.  As noted, this date marks the first clinical findings of instability of the right knee.  Examination at that time objectively quantified the instability as moderate, with 2+ lateral instability on objective examination.  In the absence of evidence demonstrating severe lateral instability, a 30 percent evaluation must be denied.  Fenderson, supra.  

Otherwise, the Board does not conclude that an evaluation in excess of 10 percent is warranted for patellofemoral syndrome of the right knee.  Along these lines, the Board points out that Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 cannot provide for higher or separate evaluations.  As outlined above, ankylosis, and meniscal involvement have not been demonstrated on objective examination.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In considering either Diagnostic Code 5260 or 5261, which provide for evaluation of limitation of flexion and extension, the Board has considered the DeLuca factors, such as additional limitation of motion resulting from symptoms such as pain on motion or fatigability. However, even taking such factors into account, the evidence has never shown flexion limited to approximately 30 degrees or less or extension limited to approximately 10 degrees or more.  Extension has always been full to zero and flexion has been limited, at worst, to 100 degrees.  The current evaluation reflects that the Veteran has limited motion that results from symptoms such as weakness, stiffness, lack of endurance, and pain.  Accordingly, an evaluation in excess of 10 percent is not warranted.  Fenderson, supra

Extraschedular Consideration

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's signs and symptoms of painful motion and moderate instability are contemplated by the schedular criteria as was discussed above. Accordingly, the Board finds that the disability picture is not exceptional and the available schedular evaluations are adequate to rate the manifestations of the disability.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for several other service-connected disabilities.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 10 percent for patello femoral syndrome, right knee (previously right knee medial meniscus injury) is denied.

Entitlement to a separate compensable evaluation for instability of the right knee prior to May 5, 2015, and in excess of 20 percent since then, is denied.  
REMAND

A review of the Veteran's VA records discloses that in January 2015, he was referred by VA to Dr. Z.S., a gastroenterologist.  Those records have not been obtained and are relevant to the issue of entitlement to increased evaluations for  irritable bowel syndrome with peptic ulcer on appeal.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, should he offer such.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the Veteran's assistance, and after securing any necessary release from the Veteran, the AOJ should attempt to obtain the records from Dr. Z.S., the Gastroenterologist to whom the Veteran was referred by VA in January 2015.  The Veteran should also be asked to authorize the release of any other outstanding non-VA treatment records relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


